Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-19-00455-CV

                             IN THE INTEREST OF J.A.V., JR.

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-00111
                          Honorable Monique Diaz, Judge Presiding

         BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s order terminating
Appellant Mother R.V.’s parental rights is AFFIRMED. No costs of appeal are taxed against
Appellant Mother R.V.

       SIGNED December 18, 2019.


                                               _____________________________
                                               Liza A. Rodriguez, Justice